          Case 1:16-cv-01533-ABJ Document 58 Filed 03/28/19 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


OI EUROPEAN GROUP B.V.,

                                         Plaintiff,
                         v.                                 Case No. 1:16-cv-01533-ABJ

BOLIVARIAN REPUBLIC OF VENEZUELA,

                                      Defendant.

              DEFENDANT BOLIVARIAN REPUBLIC OF VENEZUELA’S
                      EMERGENCY MOTION TO STRIKE

       Defendant Bolivarian Republic of Venezuela (the “Republic” or “Venezuela”), by its

only authorized counsel, respectfully moves this Court on an emergency basis for an order

striking the Stipulated Order for Final Judgment (ECF No. 56) (“Stipulation”) filed on

March 27, 2019 by counsel for the plaintiff and GST LLP (“GST”) and Pilieromazza, PPLC

(“Pilieromazza”), purporting to act on behalf of the Republic. GST and Pilieromazza have not

been engaged or authorized to act in these proceedings by the Guaidó government, the only

government of Venezuela that is recognized by the United States. Accordingly, entry into the

Stipulation by GST and Pilieromazza was unauthorized and ultra vires and the Stipulation

should be stricken from the record in this case.

                                        BACKGROUND

       Pursuant to article 233 of the Venezuelan Constitution, beginning on January 10, 2019,

the position of President of Venezuela has been held by the President of the Venezuelan National

Assembly, Deputy Juan Guaidó. On January 23, 2019, Mr. Guaidó ratified the application of
           Case 1:16-cv-01533-ABJ Document 58 Filed 03/28/19 Page 2 of 5



article 233, and President Donald Trump issued a statement officially recognizing Mr. Guaidó as

interim President of Venezuela and rejecting the legitimacy of the Maduro regime.1

        In response to President Trump’s recognition of President Guaidó, former president

Maduro purported to expel all American diplomatic personnel from Venezuela. Secretary of

State Pompeo rejected Mr. Maduro’s assertion of political and diplomatic authority, stating that

“[t]he United States does not recognize the Maduro regime as the government of Venezuela.”

He explained that “the United States maintains diplomatic relations with Venezuela and will

conduct our relations with Venezuela through the government of interim President Guaidó, who

has invited our mission to remain in Venezuela.”2

        On February 25, 2019, Vice President Pence reiterated the position of the United States:

“President Guaidó, President Donald Trump asked me to be here today to deliver a simply

message to you and to the people of Venezuela: Estamos con ustedes. We are with you 100

percent. We stand with you in America, along with all the nations gathered here today, and we

will keep standing with you until democracy and your libertad are restored.”3

        To facilitate the transition to the Guaidó government, the National Assembly of

Venezuela enacted the “Statute Governing the Transition to Democracy to Restore the Validity

of the Constitution of the Bolivarian Republic of Venezuela” (the “Transition Statute”) (Pizzurro




1
 The White House, Statement from President Donald J. Trump Recognizing Venezuelan National Assembly
President Juan Guaidó as the Interim President of Venezuela (Jan. 23, 2019), available at
https://www.whitehouse.gov/briefings-statements/statement-president-donald-j-trump-recognizing-venezuelan-
national-assembly-president-juan-guaido-interim-president-venezuela/.
2
 U.S. Dep’t of State, Press Statement, Continuing U.S. Diplomatic Presence in Venezuela (Jan. 23, 2019), available
at: https://www.state.gov/secretary/remarks/2019/01/288545.htm.
3
 The White House, Remarks by Vice President Pence to the Lima Group, Bogota, Colombia (Feb. 25, 2019),
available at https://www.whitehouse.gov/briefings-statements/remarks-vice-president-pence-lima-group-bogota-
colombia/.


                                                      -2-
           Case 1:16-cv-01533-ABJ Document 58 Filed 03/28/19 Page 3 of 5



Decl. ¶ 3).4 On February 5, 2019, pursuant to the authority granted in Article 15.b of the

Transition Statute, President Guaidó appointed José Ignacio Hernández as Special Attorney

General of Venezuela and granted Mr. Hernández the power to appoint counsel of the Republic.

(Id., Ex. 1). On February 27, 2019, the National Assembly approved the appointment of Mr.

Hernández. Afterward, on March 19, 2019, the National Assembly approved a resolution that

ratified Mr. Hernández as the only person having the power to represent the Republic and

appoint legal counsel in cases outside of Venezuela and also ratified the determination of the

“usurpation” of Mr. Reinaldo Munoz Pedroza. (Id., Ex. 2).

        Mr. Hernández engaged the undersigned today to appear on behalf of the Republic in

these proceedings and to make this motion to strike. (Id. ¶ 5).5 Mr. Hernández did not engage

GST or Pilieromazza and did not authorize them to enter into or file the Stipulation. (Id. ¶ 6).

                                                 ARGUMENT

        Under applicable U.S. law, President Trump’s recognition of President Guaidó as the

lawful President of the Republic is dispositive, and only President Guaidó or his representatives

may assert the interests of the Republic in U.S. courts.

        The decision of the Executive Branch to recognize a party as the rightful representative of

the government of a foreign state is conclusive and binding on U.S. courts. See Guaranty Trust

Co. v. United States, 304 U.S. 126, 138 (1938) (“suit [on behalf of foreign state] may be

maintained in our courts only by that government which has been recognized by the political

department of our own government as the authorized government of the foreign state”);

Zivotofsky ex rel. Zivotofsky v. Kerry, 135 S. Ct. 2076, 2090 (2015) (“it is for the President alone

4
 Citations to “Pizzurro Decl.” refer to the Declaration of Joseph D. Pizzurro in Support of Defendant Bolivarian
Republic of Venezuela’s Emergency Motion to Strike, dated March 28, 2019, submitted herewith.
5
 Counsel is reviewing the docket in this case to determine what additional acts should be taken and may be filing
additional applications in the near future.


                                                       -3-
          Case 1:16-cv-01533-ABJ Document 58 Filed 03/28/19 Page 4 of 5



to make the specific decision of what foreign power he will recognize as legitimate, both for the

Nation as a whole and for the purpose of making his own position clear within the context of

recognition in discussions and negotiations with foreign nations”); see also Restatement (Third)

of Foreign Relations Law § 204 (“Under the Constitution of the United States the President has

exclusive authority to recognize or not to recognize a foreign state or government”).

       And only the representatives of a government that has been recognized by the United

States have standing to sue in U.S. courts or otherwise can avail themselves of the U.S. judicial

system. See Pfizer v. Government of India, 434 U.S. 308, 319-20 (1978); see also Restatement

(Third) of Foreign Relations Law § 205 (“[A] regime not recognized as the government of a

state[] is ordinarily denied access to courts in the United States”).

       Moreover, where competing factions within a foreign government both seek to assert the

interests of the foreign state, courts must recognize only that faction which has been recognized

by the Executive Branch as rightfully representing the foreign state. Republic of Panama v.

Republic Nat. Bank of New York, 681 F. Supp. 1066, 1073 (S.D.N.Y. 1988) (“Intervenors,

purporting to represent the Republic of Panama in the name of Minister Palma, cannot be heard.

The executive’s refusal to recognize the Palma government deprives it of standing”); Republic of

Panama v. Air Panama Internacional, S.A., 745 F. Supp. 669, 675 (S.D. Fla. 1988) (“Inasmuch

as Messrs. Kurzban and Gross were not retained by the Delvalle government, a question arises as

to whose interests these attorneys in fact seek to represent. The Court finds that the attorneys in

fact represent the interests of the Noriega/Palma regime. Thus, the Court will treat the matter of

their appearance as an effort to intervene by the Noriega/Palma regime. Because the

Noriega/Palma regime has not been recognized by the United States government, it has no right

to appear in this Court”).




                                                 -4-
          Case 1:16-cv-01533-ABJ Document 58 Filed 03/28/19 Page 5 of 5



       Accordingly, because President Trump has recognized the Guaidó government as the

only lawful government of the Republic, that recognition is binding on this Court and only

representatives duly appointed by Mr. Guaidó can represent the interests of the Republic in

United States courts. Mr. Guaidó has authorized Mr. Hernández to appoint legal counsel for the

Republic, and Mr. Hernández has appointed the undersigned. Mr. Hernández has not engaged

GST or Pilieromazza and did not authorize them to enter into the Stipulation. Thus, entry into

the Stipulation by these firms constitutes an ultra vires act and the Stipulation should be stricken

from the docket. See Casa Express Corp. v. Bolivarian Republic of Venezuela, 18-cv-11940

(AT) (KNF) (S.D.N.Y. Mar. 22, 2019) (ECF. No. 16) (memo endorsement granting plaintiff’s

request to strike from the docket a letter-motion filed by Reinaldo Munoz Pedroza purportedly as

“Acting Attorney General” of the Republic).

                                         CONCLUSION

       For the foregoing reasons, the Republic respectfully requests that the Court grant this

motion to strike and strike the Stipulation from the docket.

                                                      Respectfully submitted,


                                                       CURTIS, MALLET-PREVOST,
                                                       COLT & MOSLE LLP

                                                       By: /s/ Joseph D. Pizzurro
                                                       Joseph D. Pizzurro
                                                       (D.C. Bar No. 468922)
                                                       1717 Pennsylvania Avenue, N.W.
                                                       Washington, D.C. 20006
                                                       Tel.: (202) 452-7373
                                                       Fax: (202) 452-7333
                                                       Email: jpizzurro@curtis.com

                                                       Attorneys for Defendant
                                                       Bolivarian Republic of Venezuela




                                                -5-
